Citation Nr: 0832960	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-30 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than April 21, 
2005, for the assignment of a 10 percent rating for a right 
knee disability.   
 
2.  Entitlement to an effective date earlier than April 21, 
2005, for the assignment of a 10 percent rating for a left 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1992 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO rating decision that 
increased the rating for the veteran's service-connected 
right knee disability (patellar chondromalacia and 
tendinitis) to 10 percent, effective April 21, 2005, and 
increased the rating for the veteran's service-connected left 
knee disability (patellar chondromalacia and tendinitis) to 
10 percent, effective April 21, 2005.  


FINDINGS OF FACT

1.  A July 2004 RO decision granted service connection and a 
noncompensable rating for a right knee disability, effective 
May 5, 1996.  The veteran submitted a notice of disagreement 
in January 2005 and a statement of the case was issued in 
April 2005.  The veteran did not appeal the decision after 
the issuance of the statement of the case.  

2.  On April 21, 2005, the RO received the veteran's claim 
for an increased rating for his right knee disability.  The 
RO subsequently granted a 10 percent rating, effective April 
21, 2005.  

3.  It is not factually ascertainable that the veteran's 
right knee disability increased to the 10 percent level prior 
to April 21, 2005.  

4.  A July 2004 RO decision granted service connection and a 
noncompensable rating for a left knee disability, effective 
May 5, 1996.  The veteran submitted a notice of disagreement 
in January 2005 and a statement of the case was issued in 
April 2005.  The veteran did not appeal the decision after 
the issuance of the statement of the case.  

5.  On April 21, 2005, the RO received the veteran's claim 
for an increased rating for his left knee disability.  The RO 
subsequently granted a 10 percent rating, effective April 21, 
2005.  

6.  It is not factually ascertainable that the veteran's left 
knee disability increased to the 10 percent level prior to 
April 21, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 21, 
2005, for the assignment of a 10 percent rating for a right 
knee disability, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).  

2.  The criteria for an effective date earlier than April 21, 
2005, for the assignment of a 10 percent rating for a left 
knee disability, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in February 2006 (albeit 
with respect to the claims for increased ratings for his 
service-connected right knee disability and left knee 
disability), correspondence in March 2006 advising the 
veteran of how disability evaluations and effective dates are 
assigned, and a rating decision in April 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
also observes that in several statements on appeal, the 
appellant has shown actual knowledge of the criteria for an 
effective date earlier than April 21, 2005, for the 
assignment of a 10 percent rating for both his right knee 
disability and his left knee disability.  For example, in an 
April 2007 statement, the appellant specifically argued that 
the 10 percent ratings for his service-connected right and 
left knee disabilities should be effective in May 1996 based 
on prior examination reports and his statements, etc.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in a July 2006 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Analysis

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, shall be the day following separation 
from active service or the date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, and for reopened claims, it shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp.  
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2007).  (emphasis 
added)
 
The law provides that the effective date for an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o) (emphasis added); See Hazan v. Gober, 10 
Vet.App. 511 (1997); Harper v. Brown, 10 Vet.App. 125 (1997); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

Failure to consider evidence which may be construed as an 
earlier application or claim, formal or informal, that would 
have entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, the 
Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

Precedent opinions from the VA General Counsel also permit 
separate disability ratings for arthritis with limitation of 
motion, and for any compensable degree of instability.  See 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97, 
62 Fed. Reg. 63604 (1997).  

Another precedent opinion of the VA's General Counsel has 
held that separate ratings under Diagnostic Code 5260 
(limitation of flexion) and Diagnostic Code 5261 (limitation 
of extension), may be assigned for disability of the same 
joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  

The veteran contends that the 10 percent rating for his 
service-connected right knee disability and the 10 percent 
rating for his service-connected left knee disability should 
be made effective from May 5, 1996, the effective date of 
service connection for those disabilities.  

The veteran served on active duty from May 1992 to May 1996.  

On November 22, 1996, the RO received the veteran's claims 
for service connection for a right knee disability and for a 
left knee disability.  

A March 1997 VA general medical examination report noted that 
the veteran complained of both knees cracking for 
approximately two years.  He stated that his knees currently 
cracked all the time and that he took Advil for the pain.  
The examiner reported that examination of the knees showed 
flexion of 140 degrees and extension of 0 degrees.  The 
examiner noted that there was no warmth, tenderness, 
crepitus, or effusion of the knees.  The assessment included 
chronic bilateral knee pain by the veteran's history.  

In September 1997, the RO denied service connection for 
bilateral knee disabilities.  The veteran appealed this 
decision.  

Private treatment records dated from March 1998 to November 
1998 show treatment for several disorders.  

A July 2000 examination report for the VA (performed by QTC 
Medical Services) did not refer to any right or left knee 
problems.  

VA treatment records dated from September 2000 to October 
2000 show treatment for disorders including right and left 
knee complaints.  A September 2000 VA treatment entry noted 
that the veteran's knees were clinically normal.  The 
diagnoses referred to other disorders.  

A May 2001 examination report for the VA (performed by QTC 
Medical Services) did not refer to any right or left knee 
problems.  

In April 2002, the RO determined that new and material 
evidence had not been received to reopen a claim for 
entitlement to service connection for bilateral knee 
disabilities.  The Board observes, however, that the veteran 
had already filed a notice of disagreement as to the 
September 1997 RO decision (noted above) and that a statement 
of the case had not been issued.  The Board notes that the 
September 1997 RO decision was not final at that time.  See 
38 U.S.C.A. § 7105.  A statement of the case addressing the 
issue of entitlement to service connection for bilateral knee 
disabilities (based on the September 1997 RO denial of that 
issue) was subsequently issued in October 2002.  The veteran 
submitted a substantive appeal in October 2002.  Therefore, 
as noted above, the veteran appealed the September 1997 RO 
decision denying service connection for bilateral knee 
disabilities.  

Private treatment records dated from August 2002 to October 
2002 show treatment for disorders including knee problems.  
An August 2002 private treatment report from J. W. Aldridge, 
M.D., noted that the veteran was seen with a chief complaint 
of left knee pain.  Dr. Aldridge reported that examination of 
the veteran's left knee showed that his motion was 0 to 135 
degrees.  Dr. Aldridge stated that the veteran was negative 
for any medial and lateral instability and that the anterior 
and posterior drawer signs were negative.  It was noted that 
the veteran's patella and quad tendon were intact and non-
tender.  Dr. Aldridge indicated that the veteran did have 
exquisite tenderness and reproduction of his pain on 
compression of the patella and of the femoral trochlea.  The 
impression was chondromalacia of the patella.  

An October 2002 private magnetic resonance imaging (MRI) 
report from Mary Immaculate Hospital, as to the veteran's 
left knee, indicated that the study was mildly limited by a 
motion artifact and that there was mild patellar tendonopathy 
at the tibial insertion of the patellar tendon.  It was noted 
that no other significant MRI abnormality was demonstrated.  

An October 2002 treatment report from Dr. Aldridge indicated 
that the veteran was seen after an MRI of his left knee and 
that he still had a lot of pain.  The assessment was 
chondromalacia and patella maltracking.  It was noted that 
arthroscopic lateral release in order to release the tight 
lateral capsule was recommended.  

A May 2004 examination report for the VA (performed by QTC 
Medical Services) noted that the veteran reported that he 
gradually developed bilateral knee pain since 1994.  He 
stated that he initially began to have crackling of his knee 
and that he later began to have retropatellar pain, 
especially with going up and down stairs or with going from a 
seated to a standing position.  The veteran indicated that 
both knees were equally affected and that sitting and walking 
straight for short periods did not cause him any problems.  
He stated that his problems were usually with kneeling, 
squatting, climbing stairs, or with going down included or 
declined plains where he would develop retropatellar 
discomfort.  He related that such discomfort bothered him 
more at work with more frequent breaks.  The veteran reported 
that he had no swelling, locking, or instability, and that he 
had no history of meniscus or ligamentous injures of the 
knees.  He noted that his knee pain was not incapacitating.  
He indicated that the pain bothered him intermittently 
depending on his activities.  It was reported that the 
veteran had no history of intra-articular steroids, 
arthroscopy, or other invasive procedures.  The veteran 
stated that his functional impairment related to kneeling and 
climbing stairs, which caused him discomfort in both of his 
knees.  

The examiner reported that the veteran's posture and gait 
were normal and that the length of his legs, from the 
anterosuperior iliac spine to the medial malleoli, was 94 cm, 
bilaterally.  The examiner stated that examination of the 
veteran's knees revealed no heat, redness, swelling, or 
effusion.  The examiner indicated that both of the veteran's 
knees had a range of motion of 0 to 130 degrees with no pain, 
fatigue, weakness, lack of endurance, incoordination, or 
ankylosis.  It was noted that there was negative drawer and 
McMurray testing.  The examiner reported that the veteran did 
not have recurrent subluxation, locking, or joint effusion.  
The examiner stated that the veteran did have bilateral 
retropatellar grind with negative patellar apprehension.  The 
examiner reviewed the veteran's medical records in detail.  
As to diagnoses, the examiner indicated that for the claimed 
condition of a bilateral knee condition, the diagnosis was 
bilateral patellar chondromalacia and patellar tendinitis.  
The examiner indicated that the veteran had good range of 
motion and that he had minimal disability.  The examiner 
noted that the veteran complained of discomfort with climbing 
and descending stairs as well as trouble with jumping.  The 
examiner commented that "in his opinion, the veteran's 
current knee disabilities [were], more likely than not, the 
same as his service-connected condition."  The examiner 
remarked that the veteran's service medical records showed 
complaints of knee pain in January and March 1996, prior to 
his discharge, and that they also showed retropatellar 
syndrome in February 1996 and patellofemoral syndrome in a 
March 1996 assessment.  May 2004 X-ray reports, as to the 
veteran's right knee and left knee, related impressions of a 
normal right knee examination and a normal left knee 
examination.  

In July 2004, the RO granted service connection and a 
noncompensable rating for a right knee disability, effective 
May 5, 1996, and granted service connection and a 
noncompensable rating for a left knee disability, effective 
May 5, 1996.  The veteran submitted a notice of disagreement 
(as to the amount of the ratings) in January 2005 and a 
statement of the case was issued in April 2005.  The veteran 
did not, however, submit a substantive appeal following the 
issuance of the statement of the case, and the July 2004 RO 
decision is considered final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.302.  Thus, the effective date for any 
later increase in the noncompensable rating for the veteran's 
service-connected right knee disability and for any later 
increase in the noncompensable rating for his service-
connected left knee disability must be determined in relation 
to a new increased rating claim.  

On April 21, 2005, the RO received a statement from the 
veteran that it considered as the veteran's claim for an 
increased rating for his service-connected right knee 
disability and for an increased rating for his service-
connected left knee disability.  The Board observes that the 
April 21, 2005 statement did not specifically indicate that 
the veteran was claiming increased ratings for his service-
connected right and left knee disabilities.  The veteran 
stated that he only had a 10 percent rating for his neck 
disability and a noncompensable (0 percent) rating for his 
knee disabilities and that if the two original ratings for 
his service-connected canker sores and toe disabilities were 
added, such might help award the overall percentage of 30 
percent that he was seeking.  

A March 2006 examination report for VA (performed by QTC 
Medical Services) noted that the veteran had been suffering 
from bilateral patellar tendonitis with chondromalacia.  It 
was reported that the condition had existed since 1994, that 
it was not due to an injury, and that it occurred insidiously 
without known initiating trauma.  The veteran indicated that 
he suffered from pain located at the bilateral patellar joint 
region and that the pain occurred two times per day and would 
last for three hours each time.  He stated that the pain was 
localized and that it was burning in nature, aching in 
nature, and sharp in nature.  The veteran described the pain 
as an eight on a one to ten scale.  He reported that the pain 
could be elicited by physical activity and that it was 
relieved by rest and topical creams.  He stated that at the 
time of the pain, he could function without medication and 
that his condition did not cause incapacitation.  It was 
noted that the veteran had not had any prosthetic implants of 
the joint.  The veteran indicated that the functional 
impairment from the condition was with ambulation and stair 
limitations and that the condition resulted in four times 
lost from work per year.  

The examiner reported that the veteran's leg length, from the 
superior iliac spine to the medial malleolus, was 98 cm on 
the right and 98 cm on the left.  It was noted that 
examination of the veteran's feet did not reveal any signs of 
abnormal weight bearing.  The examiner stated that the 
veteran's posture and gait were within normal limits and that 
he did not require an assistive device for ambulation.  The 
examiner indicated that the veteran's right and left knee 
joints showed signs of tenderness.  The examiner reported 
that examination of the veteran's right and left knee 
revealed crepitus in both knees.  As to range of motion, the 
examiner indicated that flexion of the right knee was 100 
degrees with pain at 95 degrees and that flexion of the left 
knee was 100 degrees with pain at 95 degrees.  The examiner 
reported that extension was 0 degrees in both knees.  

The examiner stated that on the right, the joint function was 
additionally limited after repetitive use by pain and that 
the pain had a major functional impact.  It was noted that 
joint function on the right was not additionally limited 
after repetitive use by fatigue, weakness, lack of endurance, 
and incoordination.  The examiner stated that on the 
veteran's left knee, the joint function was additionally 
limited after repetitive use by pain and that the pain had a 
major functional impact.  The examiner stated that the joint 
function on the left was not additionally limited after 
repetitive use by fatigue, weakness, lack of endurance, and 
incoordination.  The examiner commented that he was unable to 
make a determination without resorting to speculation as to 
whether pain, fatigue, weakness, lack of endurance, and 
incoordination additionally limited the joint function in 
degrees.  The examiner stated that the anterior and posterior 
cruciate ligaments stability test of the right knee was less 
than 5 mm and that the medial and lateral collateral 
ligaments stability test of the right knee showed no motion.  
It was noted that the medial and lateral meniscus test of the 
right knee showed no snap or click.  The examiner indicated 
that the anterior and posterior cruciate ligaments stability 
on the left knee was less than 5 cm and that the medial and 
lateral collateral ligaments stability tests of the left knee 
showed no motion.  The examiner reported that the medial and 
lateral meniscus test of the left knee showed no snap or 
click.  The examiner indicated that X-rays of the veteran's 
right and left knees were within normal limits.  As to 
diagnoses, the examiner indicated that for the VA established 
diagnosis of bilateral knees patellar chondromalacia, there 
was no change in diagnosis, and that for the VA established 
diagnosis of bilateral knees tendonitis, there was also no 
change in diagnosis.  

In April 2006, the RO increased the rating for the veteran's 
service-connected right knee disability to 10 percent, 
effective April 21, 2005, and increased the rating for the 
veteran's service-connected left knee disability to 10 
percent, effective April 21, 2005.  

As noted above, the veteran contends that the 10 percent 
rating for his service-connected right knee disability and 
the 10 percent rating for his service-connected left knee 
disability should be made effective from May 5, 1996, the 
effective date of service connection for those disabilities.  

The Board observes that the July 2004 RO decision that 
granted service connection and a noncompensable rating for a 
right knee disability, effective May 5, 1996, and granted 
service connection and a noncompensable rating for a left 
knee disability, effective May 5, 1996, is final.  38 
U.S.C.A. § 7105.  The RO received the veteran's current claim 
on April 21, 2005.  In this case, the RO assigned an 
effective date of April 21, 2005, for the 10 percent rating 
for the veteran's service-connected right knee disability and 
an effective date of April 21, 2005, for the 10 percent 
rating for the veteran's service-connected left knee 
disability.  The RO indicated that the veteran's right knee 
disability was increased to 10 percent and that his left knee 
disability was increased to 10 percent because there was 
objective evidence of limitation of motion on the March 2006 
examination for the VA (performed by QTC Medical Services).  
The Board notes that there is no evidence of record 
indicating that the veteran had arthritis of the right knee 
or of the left knee by X-ray findings.  The Board observes 
that the RO apparently granted the 10 percent rating for the 
right knee disability and the 10 percent rating for the left 
knee disability, based solely on limitation of motion with 
pain (based on the March 2006 examination), even though 
arthritis was not shown.  The RO assigned an effective date 
of April 21, 2005, for the 10 percent rating for the right 
knee disability and for the 10 percent rating for the left 
knee disability, because that was the date that the veteran's 
claim for an increased rating for each disability was 
received.  

In order for the veteran to receive an effective date earlier 
than April 21, 2005, for the currently assigned 10 percent 
rating for his right knee disability and for the currently 
assigned 10 percent rating for his left knee disability, the 
evidence must demonstrate that the veteran's right knee 
disability and left knee disability increased in severity on 
an ascertainable date within the period between April 21 
2004, (the date one year preceding the April 21, 2005 claim 
for an increase) and April 21, 2005.  

The Board observes that the only medical evidence of record 
regarding the veteran's right knee disability and left knee 
disability within the year proceeding the April 21, 2005 
claims, is the May 2004 VA examination report for the VA 
(performed by QTC Medical Services).  The Board notes that 
the May 2004 examination report indicated that both of the 
veteran's knees had a range of motion of 130 degrees, with no 
pain, weakness, lack of endurance, incoordination, or 
ankylosis.  The examiner at that time also noted that the 
veteran did not have recurrent subluxation, locking, or joint 
effusion of the knees.  The Board observes that no arthritis 
by X-ray findings was shown at the time of the May 2004 
examination, or for that matter, has ever been shown.  

Therefore, the Board finds that it is not factually 
ascertainable that the veteran's right knee disability 
increased in severity from the noncompensable (0 percent) to 
the 10 percent level and that it is also not factually 
ascertainable that his left knee disability increased in 
severity from the noncompensable (0 percent) to the 10 
percent level, on any date within the period of consideration 
prior to the April 21, 2005 date assigned by the RO.  See 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2007).  The 
May 2004 examination report for the VA (performed by QTC 
Medical Services) does not show symptomatology indicative of 
a 10 percent rating for the veteran's service-connected right 
knee disability or for his service-connected left knee 
disability, under the appropriate schedular criteria noted 
above.  

The RO found that the veteran's service-connected right knee 
disability and left knee disability showed increased 
symptomatology indicative of a 10 percent rating pursuant to 
the March 2006 examination report for the VA (performed by 
QTC Medical Services).  The Board finds that there is no 
evidence of record indicating that any such increase in 
disability, as to the veteran's service-connected right knee 
and left knee disabilities, was shown prior to that date.  
Under the law discussed above, a rating (via an award of 
service connection or an increased rating) is effective 
either the date of the claim or the date entitlement arose, 
whichever is later.  Here, as an increase in disability as to 
the veteran's right knee disability and as to his left knee 
disability was not factually ascertainable prior to April 21, 
2005, the effective date for the assignment of a 10 percent 
rating for a right knee disability and for a left knee 
disability cannot be prior to this date.  38 C.F.R. § 3.400.  

As the preponderance of the evidence is against the claim for 
an effective date earlier than April 21, 2005, for the 
assignment a 10 percent rating for a right knee disability, 
and the preponderance of the evidence is against the claim 
for an effective date earlier than April 21, 2005, for the 
assignment of a 10 percent rating for a left knee disability, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  


ORDER

An effective date earlier than April 21, 2005, for the 
assignment of a 10 percent rating for a right knee 
disability, is denied.  

An effective date earlier than April 21, 2005, for the 
assignment of a 10 percent rating for a left knee disability, 
is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


